Citation Nr: 1640922	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable for hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that awarded service connection for hypertension and assigned a noncompensable (0 percent) evaluation, effective January 14, 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional documents and records pertinent to the present appeal.


FINDING OF FACT

The Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of his hypertension.  


CONCLUSION OF LAW

The criteria are met for an initial rating of 10 percent, but no higher, for hypertension.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal of the initial rating assigned the Veteran's service-connected hypertension stems from the grant of service connection for this disability, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He additionally has not alleged any notice deficiency during the adjudication of his claim.  See Sanders, 556 U.S. 396.

Concerning the duty to assist, the Veteran's lay statements and argument in support of his claim, service treatment and personnel records, VA examination reports, and VA treatment records have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. 

The Veteran was also provided a VA Compensation and Pension examination in March 2014 to determine the severity of this condition.  See 38 C.F.R. § 4.1 (2016) (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected hypertension for the entire period at issue.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hypertension since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995). Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Increased Initial Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  


Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected hypertension is currently evaluated as noncompensable (0 percent) from January 14, 2013, the date of his claim for service connection, forward, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (Hypertensive vascular disease (hypertension and isolated systolic hypertension).  See also 38 C.F.R. § 4.31 (2016) (In every instance in which the Ratings Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).  

Under DC 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  See 38 C.F.R. § 4.104, DC 7101.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  

The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id., Note (1).  

The Veteran essentially maintains that his hypertension, when uncontrolled, would result in much higher blood pressure readings, and thus he is entitled to an increased initial rating.  See March 2014 Statement in Support of Claim (on VA Form 21-4138) (stating that his hypertension medications control his blood pressure and keep his diastolic readings at or below 90, but maintaining that, "without [his hypertension] medications, [he] would be 180/105 or more").  

Blood pressure readings taken throughout the appellate period, so from January 2013 forward, do not show "diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more," as would satisfy the criteria for a higher 10 percent rating.  See, e.g., January 2013 VA Primary Care Clinic Note (reflecting the Veteran's report of recent blood pressure readings of 150/90 at its highest and reflecting a current reading of 130/84); February 2013 VA Clinical Nursing Note (noting a blood pressure of 134/87); October 2013 VA Substance Abuse Treatment Program Notes (reflecting blood pressure readings of 124/73, 131/85, and 169/117); November 2013 VA Physician Medical Clearance Note (123/89); December 2013 VA Emergency Department Intake Assessment (144/91); December 2013 Primary Care Clinic Note (reflecting the Veteran's report of recent blood pressure readings of 144/82 and noting current blood pressure of 148/98); March 2014 VA Hypertension Disability Benefits Questionnaire (DBQ) (reflecting current blood pressure readings of 155/90, 134/80, and 136/79); July 2014 VA Cumulative Vitals/Measurements Report (reflecting readings of 137/81 in July 2014 and 136/87 in March 2014).

However, as noted above, a 10 percent rating is also warranted "for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control."  38 C.F.R. § 4.104, DC 7101.  Here, during the five months immediately preceding the appellate period, so from August 2012 to December 2012, the Veteran's diastolic pressure was 100 or more on 25 out of 46 tests.  See July 2014 VA Cumulative Vitals/Measurements Report (noting historical blood pressure readings as follows: 134/88 in August 2012; 163/103 in October 2012; 133/86, 176/109, 156/101, 170/102, 161/103, 161/103, 167/96, 173/103, 176/116, 172/102, 200/112, 172/113, 153/100, 137/102, 137/102, 149/103, 145/101, 144/103, 135/82, 155/96, 135/85, 150/104, 145/100, 152/104, 153/103, 145/103, 134/91, 143/87, 142/99, 157/96, 153/108, 152/103, 146/92, 166/104, 147/93, 131/86, 139/97, 150/97, 141/86, 142/84, and 139/92 in November 2012; and 155/98, 148/99, and 144/92 in December 2012).  Certainly, then, the Veteran qualifies as having a "history of diastolic pressure predominantly 100 or more."  See 38 C.F.R. § 4.104, DC 7101.  

Additionally, his VA treatment records and VA examination report reflect that he has been prescribed medication for the treatment of his hypertension throughout the appellate period.  See, e.g., March 2014 VA Hypertension DBQ (finding that the Veteran's treatment plan includes taking continuous medication for hypertension, including "HCTZ 25mg once daily + Lisinopril 80mg once daily + Nifedipine SA 90 mg once daily"); October 2013 VA Emergency Department History and Physical (noting current medications including Lisinopril, Nifedipine, and HCTZ); January 2013 Primary Care Clinic Note (reflecting a 35 year history of hypertension currently treated with "lisinopril 80mg qday, nifedipine sa 90mg qday HCTZ 25mg qday").  


Accordingly, given the Veteran's history of diastolic pressure predominantly 100 or more, and in light of the evidence reflecting that he takes continuous medication to control his hypertension, the Board finds that an initial rating of 10 percent is warranted for the entire appellate period.  See 38 C.F.R. § 4.104, DC 7101.  See also Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 3.400(o).  

A higher or separate rating is not warranted for the Veteran's hypertension at any point during the appellate period, however.  In this regard, there is no evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as would be required for a higher 20 percent rating under DC 7101.  See 38 C.F.R. § 4.104.  Furthermore, the evidence of record does not show, nor does the Veteran contend, that his service-connected hypertension manifests symptomatology apart from increased blood pressure that would warrant a rating under any other diagnostic code applicable to cardiac dysfunction.  See 38 C.F.R. § 4.104.


III.  Extraschedular Considerations

The evaluation of the Veteran's hypertension does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the manifestations of the Veteran's service-connected hypertension with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  There is no indication that the symptoms and clinical findings pertaining to his hypertension are otherwise exceptional or unusual for this type of disability or that there are symptoms attributable to his service-connected hypertension that are left uncompensated or unaccounted for by the assignment of a schedular rating.  Specifically, the Veteran's hypertension is manifested by increased blood pressure, which requires daily medication to control.  See, e.g., March 2014 VA Hypertension DBQ (also reflecting the Veteran's reports that, when he does not take his hypertension medication, he experiences headaches and agitation).  

In this regard, as noted in Thun, the ratings provided under the VA Schedule for Rating Disabilities are averages, and while they may not completely account for each individual veteran's circumstances, are nevertheless adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In other words, the rating criteria need not specifically mention each and every symptom or manifestation in order to be adequate to compensate for a given disability.  Indeed, as discussed above, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  That is, the rating criteria are designed ultimately not to compensate for a given sign or symptom, but rather for its effects on one's ability to function under the ordinary conditions of daily life, including employment.  In this regard, the rating criteria are generally considered adequate to compensate for such disabling effects.  See 38 C.F.R. § 4.1.

The Board notes that DC 7101 is, like many diagnostic codes, devoid of any reference to symptoms or manifestations.  See 38 C.F.R. § 4.104 (2016).  The levels of evaluation under DC 7101 turn solely on the Veteran's blood pressure measurements, as well as the method and regularity of treatment, i.e. whether continuous medication is required to control his hypertension.  See id.  Clearly then, the fact that a given symptom or manifestation is not mentioned under DC 7101 cannot in itself be a basis for extraschedular referral, when it makes no reference to any symptoms or manifestations whatsoever.  Instead, this diagnostic code assumes that a given diagnosis (i.e. hypertension) has certain manifestations, and that such manifestations of course were the basis for the diagnosis in a given case.  Thus, its criteria is keyed not to specific manifestations but to assumed disabling effects based on such factors as the blood pressure readings and whether the condition is severe enough to require that the Veteran take medication on a continued basis.  This approach is in keeping with the fact that, as explained above, the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on one's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  Again, the rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.  As with symptoms and manifestations, the lack of specific examples or reference to how the skin disorder may affect one's ability to function under the ordinary conditions of daily life and employment cannot in itself be a basis for extraschedular referral, when such functional impairment is already built into the schedular evaluations themselves.  See id.  Their adequacy in this larger respect is a policy determination inapposite to the role of the Board or adjudicator. 

To review, the fact that a particular symptom or manifestation may not be mentioned in the rating criteria does not in itself show an exceptional or unusual disability picture.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2016); see also § 4.21 (2016) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2016).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that the actual impairment caused by the disability under ordinary conditions of life and work is already built into the rating criteria by design, in light of § 4.10.  It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2016) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  

Accordingly, the fact that the Veteran has reported experiencing limitations in his ability to function when he neglects to take his hypertension medications, including headaches and agitation, among other situational difficulties, does not establish an exceptional or unusual disability picture even though these challenges or circumstances are not specifically mentioned in the schedular criteria.  Rather, as noted, the direct clinical findings associated with the hypertension, such as the blood pressure readings and the medication required for control, determine the rating criteria to be applied, and it must be assumed that the applicable rating criteria adequately compensate for the functional impairment experienced in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10.  

If the Veteran's manifestations were such that they caused additional disability not contemplated by DC 7101, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's hypertension has not caused disability beyond or distinct from what is contemplated by DC 7101, and the Board has already explained why the manifestations of his hypertension do not render the application of the schedular criteria impractical, since they are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun, 22 Vet. App. at 114.  And here, the evidence does not show that the manifestations of the Veteran's hypertension are themselves additional disabilities or that they cause additional impairment in earning capacity beyond what is already compensated by the 10 percent rating assigned under DC 7101.  

Furthermore, with respect to occupational impairment, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Thus, a finding that interference with employment can satisfy the first Thun factor would essentially collapse the first two Thun factors into one, and be inconsistent with the fact that interference with employment is already contemplated by the rating schedule, and indeed forms its very basis.

With the above principles in mind, the challenges reported by the Veteran show difficulties consistent with hypertension.  They do not show manifestations different from, or more severe than, the levels of disability compensated by the rating criteria such as to render their application impractical.  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's hypertension not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's hypertension for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  




ORDER

An initial evaluation of 10 percent, and no higher, for the hypertension is granted, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


